Case: 14-11165   Document: 00513319751   Page: 1   Date Filed: 12/23/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                               No. 14-11165                   December 23, 2015
                                                                   Lyle W. Cayce
THOMAS SAWYER,                                                          Clerk


                                        Plaintiff-Appellant

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                        Defendant-Appellee


--------------
CONSOLIDATED WITH 14-11164

THOMAS SAWYER,

                                         Plaintiff - Appellant

v.

DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
CORRECTIONAL INSTITUTIONS DIVISION,

                                         Defendant - Appellee

-------------------
CONSOLIDATED WITH 14-11174

THOMAS SAWYER,

                                         Plaintiff - Appellant

v.
     Case: 14-11165      Document: 00513319751         Page: 2    Date Filed: 12/23/2015


                                     No. 14-11165
                                  c/w No. 14-11164 &
                                   c/w No. 14-11174

DIRECTOR TEXAS DEPARTMENT OF CRIMINAL JUSTICE
INSTITUTIONAL DIVISION; DAVID POTTER, Doctor Allred Unit;
RICHARD E. WATHEN, Warden Allred Unit; TOMMY NORWOOD, Health
Administrator Allred Unit; JAMES D. ANDERS, Assistant Warden Allred
Unit,

                                                  Defendants - Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:13-CV-265
                             USDC No. 7:13-CV-90
                             USDC No. 7:13-CV-143


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Thomas Sawyer, Texas prisoner # 579557, moves for leave to proceed in
forma pauperis (IFP) in three consolidated appeals from the Wichita Falls and
Lubbock Divisions of the district court. He also moves for appointment of
counsel on appeal. All three cases involved the same or similar claims against
the Texas Department of Criminal Justice (TDCJ) and prison officials under
42 U.S.C. § 1983.
       We must examine the basis of our jurisdiction, on our own motion, if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The 30-day
deadline for filing a notice of appeal in a civil case is statutory, 28 U.S.C.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 14-11165    Document: 00513319751     Page: 3   Date Filed: 12/23/2015


                                 No. 14-11165
                              c/w No. 14-11164 &
                               c/w No. 14-11174

§ 2107(c), and thus “a jurisdictional requirement.” Bowles v. Russell, 551 U.S.
205, 214 (2007). Sawyer’s appeals from the Wichita Division are untimely.
      Even if we treat Sawyer’s motion for “reconsideration” in case
No. 14-11174 as a motion seeking relief under Federal Rule of Civil
Procedure 59(e) that tolled the running of the 30-day deadline until the
disposition of the motion on April 7, 2014, see FED. R. APP. P. 4(a)(4)(A)(iv),
Sawyer’s notice of appeal filed, at the earliest, on June 9, 2014, would still be
late. Also, Sawyer’s motions for “rehearing and reconsideration or appeal” did
not “clearly evince his intent to appeal.” Mosley, 813 F.3d at 660 (internal
quotation marks and citation omitted). Accordingly, we DISMISS Sawyer’s
appeal No. 14-11174 for lack of jurisdiction.
      Sawyer moved to dismiss his other Wichita Falls case voluntarily, and
the district court closed it administratively under Federal Rule of Civil
Procedure 41(a)(1)(A)(i). Even if we assume for the sake of argument that such
a disposition is appealable, but see, e.g., Yesh Music v. Lakewood Church, 727
F.3d 356, 364 (5th Cir. 2013) (Jolly, J., dissenting), Sawyer’s notice of appeal
several months later was untimely. We therefore DISMISS Sawyer’s appeal
No. 14-11164 for lack of jurisdiction.
      Sawyer’s appeal from the Lubbock Division must also be dismissed,
albeit for a different reason. The district court denied Sawyer’s IFP motion on
two grounds: (1) that the three-strikes provision in 28 U.S.C. § 1915(g) barred
Sawyer from appealing IFP because he failed to show that he was in imminent
danger of serious physical injury and (2) that the appeal was not taken in good
faith under § 1915(a)(3) “for the reasons stated in” the district court’s prior
orders that dismissed all of Sawyer’s claims for failure to comply with court
orders and that denied relief from the judgment.          Sawyer’s IFP motion



                                         3
    Case: 14-11165    Document: 00513319751     Page: 4   Date Filed: 12/23/2015


                                 No. 14-11165
                              c/w No. 14-11164 &
                               c/w No. 14-11174

addresses the first finding but not the second. Although this court liberally
construes pro se briefs, “even pro se litigants must brief arguments in order to
preserve them.” Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008). Sawyer
has “effectively abandoned” the necessary showing for leave to appeal IFP. Id.;
see Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997) (holding that an
IFP motion “must be directed solely to the trial court’s reasons for the
certification decision”). Moreover, Sawyer has failed to identify “legal points
arguable on their merits” regarding the dismissal of his claims for failure to
comply with court orders or the denial of relief from the judgment of dismissal.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
and citation omitted); see also Baugh, 117 F.3d at 202 (noting that the merits
of the appeal may be “so intertwined with the certification decision as to
constitute the same issue”). Accordingly, we DENY Sawyer’s IFP motion and
DISMISS his appeal No. 14-11165 as frivolous. See 5TH CIR. R. 42.2.
      We also DENY Sawyer’s motion for appointment of counsel. See Ulmer
v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
      APPEALS DISMISSED IN PART FOR LACK OF JURISDICTION AND
IN PART AS FRIVOLOUS; MOTIONS DENIED.




                                       4